DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roebel (US 1,798,702).


a tank (10) having an interior space to be filled with an insulating fluid (oil); (see fig. 1; p. 1 ln. 55-100)
a magnetizable core (rectangular portion of 18) and at least one winding (11) disposed in said tank; (see fig. 1; p. 2 ln. 1-40)
a cooling system including at least one radiator (16) disposed outside said tank, said at least one radiator connected (17, 18) to said tank for circulating the insulating fluid through said at least one radiator; and (see fig. 1; p. 1 ln. 55-100)
a circulation unit (20, 21, 22 combined) disposed at least partially in (22) said tank, said circulation unit configured for circulating the insulating fluid in said tank. (see fig. 1; p. 2 ln. 1-40)

Re. claim 10: Roebel discloses wherein said circulation unit includes a pump (20) fitted with a pump inflow (21) and a pump outflow (22), said pump inflow and said pump outflow opening out into said interior space of said tank. (see fig. 1; p. 2 ln. 1-40)

Re. claim 11: Roebel discloses wherein said pump (20) is disposed outside said tank (10). (see fig. 1)

Re. claim 12: Roebel discloses which further comprises a connecting pipe (17, 18) connected between said at least one radiator (16) and said tank (10), said connecting 

Re. claim 13: Roebel discloses wherein said cooling system is a passive cooling system. (no external fans are required which makes this a passive system)

Re. claim 14: Roebel discloses wherein said at least one radiator (16) of said cooling system is a plurality of radiators. (see fig. 1)

Re. claim 16: Roebel discloses wherein said pump inflow (both inflow and outflow open into the upper region of the tank) opens out into said interior space at an upper region of said tank (10). (see fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roebel as applied to claim 9 and 14 above, and further in view of Keath (US 1,851,048).

Re. claim 15: Roebel discloses:
each of said radiators (16) includes mutually parallel heat exchange elements, an upper radiator inflow (near 17) and a lower radiator outflow (near 18); (see fig. 1; p. 2 ln. 1-40)
said upper radiator inflow and said lower radiator outflow are connected to said tank (10) and are connected to one another by said heat exchange elements;
Roebel fails to disclose:
one of said heat exchange elements is disposed at a smaller distance from said tank than others of said heat exchange elements; and
a heating element or a heat insulation is fitted to said heat exchange element disposed at said smaller distance from said tank.
However, Keath discloses:
An electrical device for connection to a high-voltage power grid, the electrical device comprising:
a tank (1) having an interior space to be filled with an insulating fluid (oil); (see fig. 1; p. 1 ln. 35-72)
a magnetizable core and at least one winding (2) disposed in said tank; (see fig. 1; p. 1 ln. 35-72)
a cooling system including at least one radiator (4) disposed outside said tank, said at least one radiator connected to said tank for circulating the insulating fluid through said at least one radiator; and (see fig. 1; p. 1 ln. 35-72)
each of said radiators includes mutually parallel heat exchange elements (5), an upper radiator inflow (6) and a lower radiator outflow (7); (see fig. 1, 2; p. 1 ln. 42 – p. 2 ln. 15)
said upper radiator inflow and said lower radiator outflow are connected to said tank and are connected to one another by said heat exchange elements; (see fig. 1, 2)
one of said heat exchange elements (proximal 5) is disposed at a smaller distance from said tank than others (distal 5) of said heat exchange elements; and
a heating element or a heat insulation (the air gap can serve as heat insulation between the tank 1 and tube 5) is fitted to said heat exchange element disposed at said smaller distance from said tank. (see fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transformer of Roebel with the radiators taught by Keath. One of ordinary skill would have been motivated to do this in order to produce an efficient cooling system for a transformer without increasing the overall dimensions of the tank. (Keath p. 1 ln. 53-35)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nichols (US 1,836,864) teaches a radiator cooling system for an electrical transformer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 12, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835